In an action, inter alia, to recover damages based on breach of contract, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Lally, J), entered September 7, 2005, as denied his cross motion for leave to renew his prior motion to vacate a judgment entered upon his default in appearing or answering.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*734The court providently exercised its discretion in denying the defendant’s cross motion for leave to renew because he failed to present “new facts” which were unavailable at the time of the original motion and which would change the prior determination (see CPLR 2221 [e]; Town House St., LLC v New Fellowship Full Gospel Baptist Church, Inc., 29 AD3d 894; Matter of Rush v County of Nassau, 24 AD3d 560, 561 [2005]; Almonte v Western Beef, Inc., 21 AD3d 516, 516-517 [2005]; Johnson v Marquez, 2 AD3d 786, 788-789 [2003]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.